DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5 and 7-15 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/12/2021 are acknowledged. Claims under consideration in the instant office action are claims 1-5 and 7-15.
 Applicants' arguments, filed 10/12/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Applicant’s arguments, filed 05/25/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 over Westphal and Caterina has been withdrawn. 
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal (WO 2015/160843, as disclosed in IDS) in view of Caterina (The capsaicin receptor: a heat-activated ion channel in the pain pathway, 1997, Nature, 289, pp. 816-824, as disclosed in IDS) and Woolf (US 2012/0172429).
Rejection
Westphal teaches treating muscle claudication pain due to inactivity or restriction as seen in peripheral artery disease by administering a TRPV1 channel activator (see abstract; pg. 75, third paragraph).  Westphal teaches resiniferatoxin as an embodied TRPV1 channel activator (pg. 3, fourth paragraph; claims 22, 44).  Westphal teaches intrathecal delivery of compositions comprising such compounds (pg. 70, second paragraph).  Westphal teaches such compositions can be used with cilostazol (i.e. anti-platelet agents) (pg. 88, second paragraph).  Westphal teaches treating lower lumbar injuries (pg. 77, third paragraph).
Westphal does not teach administering via epidural injection within the lumbar dorsal root ganglion, or via an epidural injection at one or more of the lumbar regions L1-L5.
Caterina is drawn towards capsaicin receptors, which are a non-selective cation channel that is structurally related to members of the TRP family of ion channels (see abstract).  Caterina teaches that TRPV1 is expressed mainly in the dorsal root ganglion of animal subjects (pg. 821, right column).
Woolf is drawn towards compositions for the treatment of neurogenic inflammation, including pain (see abstract; paragraph 0028).  Woolf teaches such compositions comprising TRPV1 activators 
It would have been obvious to one of ordinary skill in the art to administer resiniferatoxin via epidural injection within the lumbar dorsal root ganglion, or via an epidural injection at one or more of the lumbar regions L1-L5, as suggested by Caterina and Woolf, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since resiniferatoxin is conventionally administered via epidural route as taught by Woolf (see claims 11, 17), and  administering the TRPV1 agonist via an epidural injection within the lumbar dorsal root ganglion of the treated subject would maximize the effect of said TRPV1 agonist toward relieving muscle claudication pain in said subject as taught by Caterina and Woolf, with a reasonable expectation of success absent evidence of criticality of the particular steps.  Additionally, Westphal teaches treating lower lumbar injuries (pg. 77, third paragraph), and it would be obvious to one of ordinary skill in the art to determine the precise site of administration of said TRPV1 agonist on said dorsal root ganglion, through routine experimentation, in order to maximize the effect of said TRPV1 agonist toward relieving muscle claudication pain in said subject.
Response to Arguments
	Applicant argues that that Westphal et al. only disclose oral administration of a composition, particularly in the context of treating a muscle condition such as muscle claudication pain. Westphal et al. never link intrathecal delivery with treating a muscle condition and, in fact, directly teach against such an administration by expressly requiring oral administration.  The Examiner respectfully disagrees since although Wetphal et al. discloses oral administration of an ion channel activator for the treatment of a muscle condition or disorder, Westphal et al. is not limited to specific embodiments of the methods of treatment.   Given that Westphal et al. does teach that ion channel activators can be administered intrathecally (pg. 70, second paragraph), and that TRPV1 channel activator can treat peripheral artery 
	Applicant also argues that Caterina et al. fail to teach or suggest that delivering a TRPVl agonist to the dorsal root ganglia would be therapeutic for peripheral artery disease. Caterina et al. have only identified the location of the expression of VRl, but have not determined the effect of this expression or any therapeutic effect with their stimulation for muscle claudication. Indeed, Caterina et al. do not teach or suggest that stimulation of the VRl in the trigeminal and dorsal root sensory ganglia would have the same effect as stimulation of the TRPVI receptor in the "mouth, esophagus, and stomach" as taught by Westphal et al.  The Examiner respectfully disagrees since Westphal et al. is not limited to specific examples, and although Caterina et al. does not teach the effect of this expression or any therapeutic effect with their stimulation for muscle claudication Westphal et al. does teach that TRPV1 channel activators can treat peripheral artery disease by administering a TRPV1 channel activator, and one of ordinary skill in the art would be motivated to target the site where TRPVI is expressed.
Applicant also argues that Woolf et al. do not teach that a TRPVl agonist can be used to treat neurogenic inflammation. Rather, Woolf et al. teach that the TRPV1 activator merely allows the therapeutic drug to enter the cell.  The Examiner respectfully disagrees since the claimed invention is not drawn towards treating neurogenic inflammation, and Woolf et al. is merely relied on the teaching that resiniferatoxin can be administered via epidural route (paragraphs 0010-0011; claims 11, 17).

Conclusion
Claims 1-5 and 7-15 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628             

/SAVITHA M RAO/Primary Examiner, Art Unit 1629